Name: Decision No 4/88 of the EEC-Switzerland Joint-Committee of 6 December 1988 amending, in relation to heading No 8401, the List in Annex III to Protocol 3 concerning the definition of the concept of 'originating products' and methods of administrative cooperation
 Type: Decision
 Subject Matter: tariff policy;  electrical and nuclear industries;  European construction;  executive power and public service;  international trade;  Europe
 Date Published: 1988-12-31

 Avis juridique important|21988D1231(19)Decision No 4/88 of the EEC-Switzerland Joint-Committee of 6 December 1988 amending, in relation to heading No 8401, the List in Annex III to Protocol 3 concerning the definition of the concept of 'originating products' and methods of administrative cooperation Official Journal L 379 , 31/12/1988 P. 0030 - 0030DECISION N ° 4/88 OF THE EEC-SWITZERLAND JOINT COMMITTEE of 6 December 1988 amending, in relation to heading N ° 8401, the List in Annex III to Protocol 3 concerning the definition of the concept of 'originating products' and methods of administrative cooperation THE EEC-SWITZERLAND JOINT COMMITTEE,Having regard to the Agreement between the European Economic Community and the Swiss Confederation, signed at Brussels on 22 July 1972,Having regard to Protocol 3 concerning the definitionof the concept of 'originating products' and methodsof administrative cooperation, hereinafter referred to as 'Protocol 3', and in particular Article 28 thereof,Whereas the footnote contained in the List in Annex III to Protocol 3 derogating in respect of nuclear fuel elements from the origin rule applicable to Chapter 84 of the Harmonized Commodity Description and Coding System (HS) is valid only until 31 December 1988; whereas nuclear fuel elements of heading N ° 8401 manufactured from non-originating uranium enriched in the Community do not yet satisfy the basic requirements of the rules on origin applicable to Chapter 84 and will probably not do so in the foreseeable future; whereas it is therefore necessary to extend the derogation for a further period;Whereas in the nuclear fuel industry contracts are concluded for long periods and well in advance of the date when supplies are commenced; whereas it is advisable to provide for legal certainty in this connection; whereas it is therefore necessary to extend the derogation at this time,HAS DECIDED AS FOLLOWS:Article 1In the List in Annex III to Protocol 3, the footnote relating to heading N ° 8401 is hereby replaced by the following:'For nuclear fuel elements of heading N ° 8401, the rule in column (3) does not apply until 31 December 1993. However, materials classified in heading N ° 8401 may be used provided their value does not exceed 5 % of the ex-works price of the product'.Article 2This Decision shall enter into force on 1 January 1989.Done at Brussels, 6 December 1988.For the EEC-SwitzerlandJoint CommitteeThe PresidentP. BENAVIDES